Ronald E. Bruno, Christopher
                                                              Garcia, Sergio Lopez, Patrick
                                                                G. Mendoza, and Troy J.



                         Fourth Court of Appeals
                               San Antonio, Texas
                                    October 14, 2015

                                  No. 04-15-00350-CV

                                     Jack RETTIG,
                                        Appellant

                                            v.

         Ronald E. BRUNO, Christopher Garcia, Sergio Lopez, Patrick G. Mendoza,
                                and Troy J. Williams,
                                      Appellees

                From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2015CVQ000699 D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER
       Appellees Christopher Garcia and Patrick Mendoza's Joint Unopposed Motion for
Extension of Time to File Brief is hereby GRANTED. Appellees brief is due on or before
November 16, 2015.




                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court